EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Jacobs (Reg. No. 37853) on March 23, 2022.
The application has been amended as follows:

Line 3 of claim 3 has been amended to read “the kerogen region image” instead of “a kerogen image”.
Line 1 of claims 3-4 and 6-9 has been amended to read “for different types” instead of  “for  different types”.
Line 1-2 of claims 6 and 7 has been amended to read “The automatic dentification method for different types of pores of mud shale according to claim 1”.


The following is an examiner’s statement of reasons for allowance. 
The innovation distinction that makes the claimed invention allowable is superimposing the initial kerogen region image with the bright mineral image, and removing the corresponding bright mineral in the initial kerogen region image to obtain a kerogen region image. The claimed features of original claim 2 which is included in claim 1 after the applicant's amendment and claim 6 which the applicant amended to be an independent claim, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663